Citation Nr: 0832526	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-29 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.

3.  Entitlement to an initial compensable disability rating 
for residual scarring of a left ankle ganglion cyst excision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1996 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision issued in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York (New York RO), that denied service 
connection for PTSD and granted service connection for pes 
planus and residual scarring of a left ankle ganglion cyst 
excision, both at noncompensable ratings.  

In November 2003, the veteran's claims file was transferred 
to the RO in White River Junction, Vermont (White River 
Junction RO).  

In a February 2004 rating decision, the White River Junction 
RO increased the veteran's disability rating for pes planus 
to 10 percent.  As this does not represent the highest 
possible benefit, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's claims file was returned to the New York RO and 
transferred to the RO in Los Angeles, California, in February 
2006.  In November 2007, the veteran's claims file was 
transferred to the Atlanta, Georgia RO. 
 
In his January 2008 Informal Hearing Presentation, the 
veteran, through his representative, claimed service 
connection for "an innocently acquired nervous disorder.  
Because VA has not, to date, adjudicated this claim, the 
Board is referring it to the RO for appropriate action and 
development.  


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
PTSD.

2.  The preponderance of the medical evidence shows that the 
veteran's bilateral pes planus is not manifested by severe 
flatfoot with objective evidence of marked deformity on 
pronation or abduction, pain on manipulation and use 
accentuated, indication of swelling on use or severe 
characteristic callosities.  

3.  The veteran's residual scarring of a left ankle ganglion 
cyst excision does not cause any limitation of motion or 
tenderness of the veteran's left ankle.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.10, 4.71a, Diagnostic Code 5276 (2007).

3.  The criteria for a compensable disability rating for 
scarring of a left ankle ganglion cyst excision have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.10, 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in March 2001 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  This notice was provided to the 
veteran in June 2008.

With regard to the veteran's claim for entitlement to service 
connection for PTSD, although this notice was not provided 
until June 2008, such error was harmless given that service 
connection for PTSD is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In term of his claims for increased ratings for pes planus 
and residual scarring of a left ankle ganglion cyst excision, 
the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with regard to the 
veteran's increased rating claims.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
veteran asserts that he was treated for PTSD at Bayne Jones 
Army Community Hospital in the Behavioral Health Center from 
August to October 2000, while still on active duty.  The RO 
has made several attempts to locate these files and has been 
informed that these records are no longer available.  It was 
noted that all procedures to obtain the records had been 
correctly followed and there was evidence of written efforts 
in the file but all efforts had been exhausted and further 
attempts were futile.  In June 2008, the RO issued a Formal 
Finding of the Unavailability of complete Service Treatment 
Records of PTSD treatment at Bayne-Jones Army Community 
Hospital.  Further, the post-service evidence is negative for 
a diagnosis of PTSD.  As such, the Board finds that the duty 
to assist with regard to obtaining relevant medical records 
has been met.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As to the third factor, the Court stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was provided with an examination to 
evaluate the current level of disability of his service-
connected pes planus and residual scarring of a left ankle 
ganglion cyst excision.  However, the RO did not provide the 
veteran with an examination related to his claim for 
entitlement to service connection for PTSD.  As noted above, 
the veteran has asserted that he underwent treatment for PTSD 
while still in the service.  These records were not 
available.  The Board finds that, as there is no evidence in 
the claims file that the veteran has been diagnosed with 
PTSD, there would be no useful purpose to remand this case 
for an examination and the duty to assist with regard to 
providing medical examinations has been met.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection - PTSD

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The appellant contends that he has PTSD that is due to the 
racial tensions while serving in Fort Polk, Louisiana.  He 
indicated that he underwent treatment for PTSD in the final 
few months of his active duty.  The veteran did not provide 
any specific stressor statements which led to his PTSD.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

There is no competent medical evidence of record that the 
appellant has a diagnosis of PTSD.  Service medical records 
reflect that the veteran's psychiatric state upon leaving 
service was normal.  

A February 2001 VA psychiatric treatment record shows that 
the veteran reported that he felt he had PTSD from 
experiences while in the service and from his childhood.  He 
reported that he had been treated for depression for four 
years while he was in the military.  The examiner diagnosed 
adjustment reaction with depressed and anxious mood, and 
noted that dysthymia and recurrent major depression should be 
ruled out.

A September 2007 VA screen for PTSD revealed that the veteran 
was negative for PTSD.  An April 2008 VA psychiatry progress 
note shows that the veteran was diagnosed with adjustment 
disorder with depression and anxiety. 

None of the medical evidence shows that the veteran has been 
diagnosed with PTSD.  Thus, the Board observes that the 
overall medical evidence fails to identify a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007).

In addition, the veteran was asked to provide specific 
stressor statements in order for VA to corroborate these 
incidents.  The veteran referred to the racial tension in 
effect while he was in the service, but did not provide any 
specific incidents that the RO would be able to confirm.

As the evidence fails to show a diagnosis of PTSD and the 
veteran did not provide reports of specific stressor 
incidents, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.

In reaching this determination, the Board does not question 
the veteran's sincerity that he has PTSD related to service.  
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim, 
service connection must be denied.  

As a finally point, as noted in the introduction, given the 
evidence of record and his representative argument, the Board 
is referring to the RO for its initial consideration a claim 
of service connection for psychiatric disability other than 
PTSD.  

Higher rating claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Because this appeal involves initial ratings for which 
service connection was granted and an initial disability 
rating was assigned, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initial disability rating - bilateral pes planus

The veteran contends that his bilateral pes planus is worse 
than is reflected by his initial disability rating.

The veteran's pes planus is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for acquired flatfoot.  To receive a 10 
percent disability rating under this Diagnostic Code, there 
must be a showing of moderate acquired flatfoot with the 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, or bilateral or unilateral pain 
on manipulation and use of feet.  For severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, 20 and 30 
percent ratings (unilateral and bilateral, respectively) are 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

An April 2001 VA feet examination report shows that the 
veteran reported pain in his feet when he stood for a long 
time or wore regular shoes.  He did not use crutches, a 
brace, cane or special shoes.  He used arch support in both 
shoes, which helped to reduce his pain.  Upon examination, 
the veteran's right foot showed mild pes planus deformity and 
there was tenderness on the callous over the left 5th toe on 
the left foot.  There was also tenderness on the medial 
aspect of the left heel under the foot.  There was a tender 
callous at the left 5th toe.  Range of motion of the ankles 
and toes were full.  There was no painful range of motion in 
the ankles.  There was no objective evidence of painful 
motion, edema, instability or weakness.  However, there was 
tenderness present throughout the left foot on the medial 
aspect and also the mid-tibia.  The veteran's gait was 
stable.  There was a callosity on the little right toe which 
was tender.  There were no skin or vascular changes, 
supination and pronation were full and the veteran could 
raise on his toes and heels.  There were no hammer toes, and 
no hallux valgus.  The examiner noted that x-rays done in May 
2000 were normal, and a May 2001 x-ray of the left tibia and 
feet revealed a surgical amputation of the proximal phalanx 
of the left fifth toe.  The examiner diagnosed mild pes 
planus, a callous over the right small toe which was tender, 
status post excision of callous of the left fifth toe and 
excision of the ganglion cyst of the left ankle, residual 
plantar fasciitis of the left foot and mild heel pain in his 
right foot when he walks on his heels. 
 
VA medical records show ongoing treatment for right 5th toe 
surgery in March 2005.  There are no medical records showing 
ongoing treatment for pes planus. 

An April 2008 VA medical examination report shows that the 
veteran reported that his pes planus does not cause pain, 
weakness, stiffness, swelling or fatigue, at rest or while 
standing or walking.  The veteran had bone spur surgery in 
1998 and left toe arthroplasty in March 2005.  The examiner 
noted that the veteran does not receive any treatment for his 
pes planus.  Upon examination, the veteran's feet did not 
show any signs of abnormal weight bearing or breakdown, 
callosities, or any unusual shoe wear pattern.  The veteran 
did not require any assistive device for ambulation.  The 
examiner noted that there was no indication of malunion of 
the os calcis or astralgus on the right or left.  Examination 
of both feet showed there was no tenderness, painful motion, 
weakness, edema, atrophy or disturbed circulation.  Gait was 
within normal limits.  Pes planus and pes cavus were not 
present, no hammer toes were found on examination, Morton's 
Metatarsalgia was not present, there was no hallux valgus or 
hallux rigidus present, he did not have any limitations with 
standing or walking and he did not require any type of 
support with his shoes.  X-rays revealed plantar spurs on 
both feet and removal of head of 5th proximal phalange.  The 
examiner diagnosed bilateral heel spurs, status post left 5th 
toe arthroplasty, and bilateral pes planus, with no findings 
to support this diagnosis.  

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's pes planus 
under Diagnostic Code 5276.  As noted above, in order to 
warrant a higher disability rating, the veteran would need to 
show objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use or characteristic callosities.  
However, the April 2001 VA examination report showed that the 
veteran's right foot showed only mild pes planus deformity 
and that there were no skin or vascular changes, supination 
and pronation were full and the veteran could raise on his 
toes and heels.  The examiner diagnosed mild pes planus and 
mild heel pain in his right foot when he walks on his heels.  
The April 2008 VA examination report shows that his pes 
planus does not cause pain, weakness, stiffness, swelling or 
fatigue, at rest or while standing or walking.  The veteran's 
feet did not show any signs of abnormal weight bearing or 
breakdown, callosities, or any unusual shoe wear pattern.  In 
fact, the examiner noted that pes planus was not present.  As 
such, the veteran's service-connected pes planus does not 
warrant a higher disability evaluation under Diagnostic Code 
5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered other diagnostic codes for rating 
disabilities of the foot.  However, other Diagnostic Codes 
concerning disabilities of the feet are not applicable here 
as the clinical findings do not reflect that the veteran has 
a diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, pes cavus, Morton's disease, 
hallux valgus, hallux rigidus, hammer toes, malunion or 
nonunion of the metatarsal bones or a foot injury to warrant 
a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5277-84 
(2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson.  
However, the Board finds that the medical evidence 
consistently shows that the veteran meets the criteria for a 
noncompensable disability rating from the date of his claim 
for his bilateral pes planus.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

Finally, there is no evidence of record that the veteran's 
service-connected bilateral pes planus causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  

Thus, the preponderance of the evidence is against the 
assignment of an initial disability rating in excess of 10 
percent for the veteran's bilateral pes planus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initial disability rating - residual scarring of a left ankle 
ganglion cyst excision

The veteran contends that his residual scarring of a left 
ankle ganglion cyst excision is worse than is reflected by 
his initial noncompensable disability rating, and that a 
higher disability rating is warranted.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran's scar is rated under Diagnostic Code 7805, which 
indicates that scars will be rated on limitation of function 
of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
This Diagnostic Code was not affected in the August 30, 2002 
revision. 

The April 2001 VA examiner noted that sometimes the veteran 
would get some pain over the scar area but that there was no 
recurrence of the ankle cyst.  The veteran's range of motion 
of his ankles was full and without pain.  There was no 
functional limitation on standing or walking.  As noted 
above, the veteran's gait was stable.  

The April 2008 VA examiner noted that there was a scar 
located at the left lateral malleolus (status post surgery) 
which was level measuring about 1.5 centimeters by .75 
centimeters.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, inflammation or edema.  There were no burn scars 
present and there was no scar on the face.  The veteran had 
full range of motion of his ankles, and the joint function 
was not limited by pain, fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  The examiner noted 
that there was no pain associated with the scar.    

The Board finds that a compensable disability rating for the 
veteran's under Diagnostic Code 7805 is not warranted.  The 
scar has not limited the function of his left ankle.  The 
veteran has had full range of motion of his ankles with no 
pain over the entire appeals period.  38 C.F.R. § 4.118, 
Diagnostic Code 7805. 

In terms of the rating criteria in effect prior to August 30, 
2002, the Diagnostic Codes for scars pertained to disfiguring 
scars of the head, face or neck, burn scars, poorly nourished 
superficial scars with repeated ulceration and superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-04 (2002).  The 
Board finds that the veteran's residual scarring of a left 
ankle ganglion cyst excision does not warrant a rating under 
any of these Diagnostic Codes.  While at the April 2001 VA 
examination the veteran reported that he would sometimes get 
some pain over the scar area, this is not sufficient to 
warrant a compensable rating for a painful superficial scar.  
In addition, at the April 2008 examination, the veteran 
reported that he did not have pain associated with the scar.

As to the current rating criteria, the Board notes that the 
veteran's residual scarring of a left ankle ganglion cyst 
excision does not cause disfigurement of the head, face or 
neck, is not deep or causes limitation of motion, does not 
cover an area of 929 square centimeters, and is not unstable 
or painful on examination.  As such, a higher rating is not 
available to the veteran for his residual scarring of a left 
ankle ganglion cyst excision under the current rating 
criteria pertaining to scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-04 (2007).

The Board notes that the veteran has a scar associated with 
his March 2005 right toe surgery.  However, the veteran is 
not service-connected for a right 5th toe disorder and 
therefore this scar would not warrant service connection, 
either.

Finally, there is no evidence of record that the veteran's 
service-connected residual scarring of a left ankle ganglion 
cyst excision causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  

Thus, the preponderance of the evidence is against the 
assignment of an initial compensable disability rating for 
the veteran's residual scarring of a left ankle ganglion cyst 
excision.  Gilbert.


ORDER

Service connection for PTSD is denied.

An initial disability rating in excess of 10 percent for 
bilateral pes planus is denied.

An initial compensable disability rating for residual 
scarring of a left ankle ganglion cyst excision is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


